SMITH, Judge,
with whom
Senior Judge COKER and Judge KENNETT
concur, dissenting:
I find that subparagraph 18b(2) of United States Forces-Korea Regulation 27-5, 25 October 1983 [hereinafter USFK Reg. 27-5], is per se unconstitutional as violative of the fifth amendment. The fifth amendment states in part that no person shall “be compelled in any criminal case to be a witness against himself.” The regulation circumvents the Constitution by permitting “testimonial silence” to be used as the basis for criminal convictions. It does so, in effect, by ordering soldiers to be crime free. A soldier’s failure to comply with the regulation’s requirement to prove innocence concedes guilt. Absent the protection of the Constitution, a situation has been deliberately created in which soldiers are compelled to be witnesses against themselves.1 See United States v. Lee, 25 M.J. 457, 464-465 (C.M.A.1988) (Everett, C.J., concurring).
It is painfully clear, despite arguments to the contrary, that the regulation is most often used when a soldier is suspected of unlawful sale or transfer of controlled items. I find it repugnant and logically inconsistent to, under any circumstance, look a soldier in the eye and tell him that our Constitution guarantees him the right to remain silent but that as a soldier he is ordered to produce certain information and that if he exercises the right to remain silent we will prosecute him. See Albertson v. Subversive Activities Control Board, 382 U.S. 70, 86 S.Ct. 194, 15 L.Ed.2d 165 (1965) (requiring members of the Communist Party to register as such when membership itself was a criminal offense is inconsistent with the protections under the Self-Incrimination Clause of the fifth amendment).
*730In this case, a soldier is ordered to prove lawful disposition and failure to obey that order is itself a criminal offense. The process by which the Army extracts or attempts to extract incriminating evidence in these cases is directly contrary to the spirit and intent of the fifth amendment. Such a procedure is particularly reprehensible within a military context where soldiers who are trained to respond to commands are virtually powerless t “fore superior authority.
The constitutional priv ige against self-incrimination is essem-Jy a personal one, applying only to natural individuals. It grows out of the high sentiment and regard of our jurisprudence for conducting criminal trials and investigatory proceedings upon a plane of dignity, humanity and impartiality. It is designed to prevent the use of legal process to force from the lips of the accused individual the evidence necessary to convict him or to force him to produce and authenticate any personal documents or effects that might incriminate him. Physical torture and other less violent but equally reprehensive modes of compelling the production of incriminating evidence are thereby avoided. The prosecutors are forced to search for independent evidence instead of relying upon proof extracted from individuals by force of law [or military order]. The immediate and potential evils of compulsory self-disclosure transcend any difficulties that the exercise of the privilege may impose on society in the detection and prosecution of crime. While the privilege is subject to abuse and misuse, it is firmly embedded in our constitutional and legal frameworks as a bulwark against iniquitous methods of prosecution.
United States v. White, 322 U.S. 694, 698, 64 S.Ct. 1248, 1251, 88 L.Ed. 1542 (1944) (emphasis added).
Accordingly, I would in both cases set aside the findings of guilty related to USFK Reg. 27-5 and the sentence, dismiss the specifications relating to paragraph 18b(2), affirm the findings of guilty to those charges unrelated to USFK Reg. 27-5 and authorize a rehearing on the charges of wrongful transfer and purchase of controlled items under USFK Reg. 27-5 and the sentence. If a rehearing on those remaining charges related to USFK Reg. 27-5 is deemed impractical, I would authorize the convening authority to dismiss those charges and order a rehearing on the sentence only.
Senior Judge THORNOCK did not participate in this decision.

. Here, the government does not require a continuous accounting record but instead bases violations upon a soldier’s failure to respond to an order to account for controlled items. There is a substantive difference between a prosecution for failure to maintain proper records and failure to obey an order to prove innocence. Indeed the regulation in these cases does not meet the requirements of the required records doctrine announced in Shapiro v. United States, 335 U.S. 1, 68 S.Ct. 1375, 92 L.Ed. 1787 (1948), because of its failure to require the keeping and preserving of records. See Marchetti v. United States, 390 U.S. 39, 57, 88 S.Ct. 697, 707, 19 L.Ed.2d 889 (1968) (the required records doctrine did not apply where inter alia petitioner was not required to keep records but to provide information which was “not significantly different from a demand that he provide oral testimony.”)